Case 1:19-cv-00331-LO-MSN Document 141-14 Filed 02/18/21 Page 1 of 2 PageID# 1990




                            EXHIBIT
                              N
    Case 1:19-cv-00331-LO-MSN Document 141-14 Filed 02/18/21 Page 2 of 2 PageID# 1991


Quirk, Michael

From:                               Michael Melkersen <mike_melkersen@yahoo.com>
Sent:                               Thursday, January 14, 2021 5:59 PM
To:                                 Suhana S. Han
Cc:                                 Michael Melkersen; Lee Deppermann; Stephanie L. Freudenberg; Dean, Kevin R.;
                                    Ranaldo, Lisa; Quirk, Michael; Young, Hank; Judson Littleton
Subject:                            EXTERNAL-Re: Settlement Agreements & Correspondence

Follow Up Flag:                     Follow up
Flag Status:                        Completed


Follow-up.

Thanks,

M

Sent from my iPhone


        On Dec 21, 2020, at 11:42 PM, Michael Melkersen <mike_melkersen@yahoo.com> wrote:


        Suhana,

        Please let me know if you all have produced settlement agreements and correspondence relating to same, and if so,
        where I can find it. My recollection was that you all had agreed to produce this information sometime ago, but I
        have not yet seen it. Please let me know.

        Thanks.

        Mike




                                                                1
